UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2013 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In April 2013 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,532,279,718 72.8395 36.4197 Non-Voting Shares 47,677,737 2.2664 1.1332 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 01/abr 6,500 34.14 R$ 221,910.00 Non-Voting Shares Sell 01/abr 1,300 34.15 R$ 44,395.00 Non-Voting Shares Sell 01/abr 1,000 34.16 R$ 34,160.00 Non-Voting Shares Sell 01/abr 500 34.17 R$ 17,085.00 Non-Voting Shares Sell 01/abr 900 34.18 R$ 30,762.00 Non-Voting Shares Sell 01/abr 1,900 34.19 R$ 64,961.00 Non-Voting Shares Sell 01/abr 1,400 34.20 R$ 47,880.00 Non-Voting Shares Sell 01/abr 400 34.22 R$ 13,688.00 Non-Voting Shares Sell 01/abr 300 34.23 R$ 10,269.00 Non-Voting Shares Sell 01/abr 1,100 34.24 R$ 37,664.00 Non-Voting Shares Sell 01/abr 1,500 34.25 R$ 51,375.00 Non-Voting Shares Sell 01/abr 400 34.26 R$ 13,704.00 Non-Voting Shares Sell 01/abr 1,100 34.27 R$ 37,697.00 Non-Voting Shares Sell 01/abr 200 34.28 R$ 6,856.00 Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 01/abr 800 34.29 R$ 27,432.00 Non-Voting Shares Sell 01/abr 700 34.30 R$ 24,010.00 Non-Voting Shares Sell 01/abr 100 34.31 R$ 3,431.00 Non-Voting Shares Sell 01/abr 700 34.33 R$ 24,031.00 Non-Voting Shares Sell 01/abr 200 34.34 R$ 6,868.00 Non-Voting Shares Sell 02/abr 11,600 33.77 R$ 391,732.00 Non-Voting Shares Sell 02/abr 300 33.78 R$ 10,134.00 Non-Voting Shares Sell 02/abr 500 33.79 R$ 16,895.00 Non-Voting Shares Sell 02/abr 4,400 33.81 R$ 148,764.00 Non-Voting Shares Sell 02/abr 500 33.82 R$ 16,910.00 Non-Voting Shares Sell 02/abr 1,400 33.84 R$ 47,376.00 Non-Voting Shares Sell 02/abr 100 33.87 R$ 3,387.00 Non-Voting Shares Sell 02/abr 100 33.88 R$ 3,388.00 Non-Voting Shares Sell 02/abr 400 33.89 R$ 13,556.00 Non-Voting Shares Sell 02/abr 400 33.92 R$ 13,568.00 Non-Voting Shares Sell 02/abr 300 33.93 R$ 10,179.00 Non-Voting Shares Sell 02/abr 300 33.94 R$ 10,182.00 Non-Voting Shares Sell 02/abr 100 33.96 R$ 3,396.00 Non-Voting Shares Sell 02/abr 600 33.97 R$ 20,382.00 Non-Voting Shares Sell 02/abr 200 33.98 R$ 6,796.00 Non-Voting Shares Sell 02/abr 400 34.00 R$ 13,600.00 Non-Voting Shares Sell 03/abr 194,000 33.40 R$ 6,479,600.00 Non-Voting Shares Sell 03/abr 36,400 33.41 R$ 1,216,124.00 Non-Voting Shares Sell 03/abr 7,500 33.42 R$ 250,650.00 Non-Voting Shares Sell 03/abr 6,900 33.43 R$ 230,667.00 Non-Voting Shares Sell 03/abr 9,300 33.44 R$ 310,992.00 Non-Voting Shares Sell 03/abr 2,100 33.45 R$ 70,245.00 Non-Voting Shares Sell 03/abr 2,100 33.46 R$ 70,266.00 Non-Voting Shares Sell 03/abr 2,800 33.47 R$ 93,716.00 Non-Voting Shares Sell 03/abr 2,900 33.48 R$ 97,092.00 Non-Voting Shares Sell 03/abr 3,100 33.49 R$ 103,819.00 Non-Voting Shares Sell 03/abr 2,600 33.50 R$ 87,100.00 Non-Voting Shares Sell 03/abr 5,800 33.51 R$ 194,358.00 Non-Voting Shares Sell 03/abr 4,200 33.52 R$ 140,784.00 Non-Voting Shares Sell 03/abr 5,100 33.53 R$ 171,003.00 Non-Voting Shares Sell 03/abr 8,500 33.54 R$ 285,090.00 Non-Voting Shares Sell 03/abr 6,200 33.55 R$ 208,010.00 Non-Voting Shares Sell 03/abr 3,900 33.56 R$ 130,884.00 Non-Voting Shares Sell 03/abr 10,700 33.57 R$ 359,199.00 Non-Voting Shares Sell 03/abr 1,400 33.58 R$ 47,012.00 Non-Voting Shares Sell 03/abr 4,000 33.59 R$ 134,360.00 Non-Voting Shares Sell 03/abr 2,100 33.60 R$ 70,560.00 Non-Voting Shares Sell 03/abr 3,800 33.61 R$ 127,718.00 Non-Voting Shares Sell 03/abr 1,600 33.62 R$ 53,792.00 Non-Voting Shares Sell 03/abr 1,200 33.63 R$ 40,356.00 Non-Voting Shares Sell 03/abr 3,600 33.64 R$ 121,104.00 Non-Voting Shares Sell 03/abr 200 33.65 R$ 6,730.00 Non-Voting Shares Sell 03/abr 2,100 33.66 R$ 70,686.00 Non-Voting Shares Sell 03/abr 23,500 33.80 R$ 794,300.00 Non-Voting Shares Sell 05/abr 50,000 33.31 R$ 1,665,500.00 Non-Voting Shares Sell 22/abr 17,500 32.30 R$ 565,250.00 Non-Voting Shares Sell 23/abr 4,700 32.30 R$ 151,810.00 Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 23/abr 1,300 32.31 R$ 42,003.00 Non-Voting Shares Sell 23/abr 300 32.32 R$ 9,696.00 Non-Voting Shares Sell 23/abr 400 32.33 R$ 12,932.00 Non-Voting Shares Sell 23/abr 4,100 32.34 R$ 132,594.00 Non-Voting Shares Sell 23/abr 2,800 32.35 R$ 90,580.00 Non-Voting Shares Sell 23/abr 2,200 32.36 R$ 71,192.00 Non-Voting Shares Sell 23/abr 600 32.37 R$ 19,422.00 Non-Voting Shares Sell 23/abr 200 32.38 R$ 6,476.00 Non-Voting Shares Sell 23/abr 300 32.39 R$ 9,717.00 Non-Voting Shares Sell 23/abr 900 32.40 R$ 29,160.00 Non-Voting Shares Sell 23/abr 700 32.41 R$ 22,687.00 Non-Voting Shares Sell 23/abr 700 32.42 R$ 22,694.00 Non-Voting Shares Sell 23/abr 200 32.43 R$ 6,486.00 Non-Voting Shares Sell 23/abr 1,400 32.44 R$ 45,416.00 Non-Voting Shares Sell 23/abr 700 32.45 R$ 22,715.00 Non-Voting Shares Sell 23/abr 500 32.46 R$ 16,230.00 Non-Voting Shares Sell 23/abr 1,900 32.47 R$ 61,693.00 Non-Voting Shares Sell 23/abr 2,500 32.48 R$ 81,200.00 Non-Voting Shares Sell 23/abr 1,900 32.49 R$ 61,731.00 Non-Voting Shares Sell 23/abr 2,100 32.50 R$ 68,250.00 Non-Voting Shares Sell 23/abr 6,200 32.51 R$ 201,562.00 Non-Voting Shares Sell 23/abr 4,100 32.52 R$ 133,332.00 Non-Voting Shares Sell 23/abr 5,400 32.53 R$ 175,662.00 Non-Voting Shares Sell 23/abr 9,300 32.54 R$ 302,622.00 Non-Voting Shares Sell 23/abr 5,400 32.55 R$ 175,770.00 Non-Voting Shares Sell 23/abr 14,500 32.56 R$ 472,120.00 Non-Voting Shares Sell 23/abr 13,500 32.57 R$ 439,695.00 Non-Voting Shares Sell 23/abr 18,400 32.58 R$ 599,472.00 Non-Voting Shares Sell 23/abr 13,500 32.59 R$ 439,965.00 Non-Voting Shares Sell 23/abr 14,700 32.60 R$ 479,220.00 Non-Voting Shares Sell 23/abr 9,400 32.61 R$ 306,534.00 Non-Voting Shares Sell 23/abr 12,700 32.62 R$ 414,274.00 Non-Voting Shares Sell 23/abr 24,500 32.63 R$ 799,435.00 Non-Voting Shares Sell 23/abr 11,400 32.64 R$ 372,096.00 Non-Voting Shares Sell 23/abr 7,100 32.65 R$ 231,815.00 Non-Voting Shares Sell 23/abr 5,800 32.66 R$ 189,428.00 Non-Voting Shares Sell 23/abr 5,300 32.67 R$ 173,151.00 Non-Voting Shares Sell 23/abr 6,600 32.68 R$ 215,688.00 Non-Voting Shares Sell 23/abr 39,000 32.69 R$ 1,274,910.00 Non-Voting Shares Sell 23/abr 2,400 32.70 R$ 78,480.00 Non-Voting Shares Sell 23/abr 1,700 32.71 R$ 55,607.00 Non-Voting Shares Sell 23/abr 3,300 32.72 R$ 107,976.00 Non-Voting Shares Sell 23/abr 3,100 32.73 R$ 101,463.00 Non-Voting Shares Sell 23/abr 1,900 32.74 R$ 62,206.00 Non-Voting Shares Sell 23/abr 100 32.75 R$ 3,275.00 Non-Voting Shares Sell 23/abr 400 32.76 R$ 13,104.00 Non-Voting Shares Sell 24/abr 19,900 32.69 R$ 650,531.00 Non-Voting Shares Sell 24/abr 400 32.70 R$ 13,080.00 Non-Voting Shares Sell 24/abr 1,600 32.71 R$ 52,336.00 Non-Voting Shares Sell 24/abr 4,800 32.72 R$ 157,056.00 Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 24/abr 4,800 32.73 R$ 157,104.00 Non-Voting Shares Sell 24/abr 10,400 32.74 R$ 340,496.00 Non-Voting Shares Sell 24/abr 4,100 32.75 R$ 134,275.00 Non-Voting Shares Sell 24/abr 1,800 32.76 R$ 58,968.00 Non-Voting Shares Sell 24/abr 3,600 32.77 R$ 117,972.00 Non-Voting Shares Sell 24/abr 6,100 32.78 R$ 199,958.00 Non-Voting Shares Sell 24/abr 6,800 32.79 R$ 222,972.00 Non-Voting Shares Sell 24/abr 4,200 32.80 R$ 137,760.00 Non-Voting Shares Sell 24/abr 2,800 32.81 R$ 91,868.00 Non-Voting Shares Sell 24/abr 4,400 32.82 R$ 144,408.00 Non-Voting Shares Sell 24/abr 1,500 32.83 R$ 49,245.00 Non-Voting Shares Sell 24/abr 1,100 32.84 R$ 36,124.00 Non-Voting Shares Sell 24/abr 800 32.85 R$ 26,280.00 Non-Voting Shares Sell 24/abr 1,000 32.86 R$ 32,860.00 Non-Voting Shares Sell 24/abr 3,400 32.87 R$ 111,758.00 Non-Voting Shares Sell 24/abr 2,600 32.88 R$ 85,488.00 Non-Voting Shares Sell 24/abr 5,800 32.89 R$ 190,762.00 Non-Voting Shares Sell 24/abr 7,700 32.90 R$ 253,330.00 Non-Voting Shares Sell 24/abr 5,100 32.91 R$ 167,841.00 Non-Voting Shares Sell 24/abr 5,700 32.92 R$ 187,644.00 Non-Voting Shares Sell 24/abr 4,300 32.93 R$ 141,599.00 Non-Voting Shares Sell 24/abr 6,500 32.94 R$ 214,110.00 Non-Voting Shares Sell 24/abr 4,000 32.95 R$ 131,800.00 Non-Voting Shares Sell 24/abr 5,500 32.96 R$ 181,280.00 Non-Voting Shares Sell 24/abr 4,700 32.97 R$ 154,959.00 Non-Voting Shares Sell 24/abr 5,900 32.98 R$ 194,582.00 Non-Voting Shares Sell 24/abr 3,400 32.99 R$ 112,166.00 Non-Voting Shares Sell 24/abr 3,500 33.00 R$ 115,500.00 Non-Voting Shares Sell 24/abr 3,400 33.01 R$ 112,234.00 Non-Voting Shares Sell 24/abr 1,800 33.02 R$ 59,436.00 Non-Voting Shares Sell 24/abr 4,200 33.03 R$ 138,726.00 Non-Voting Shares Sell 24/abr 8,300 33.04 R$ 274,232.00 Non-Voting Shares Sell 24/abr 3,600 33.05 R$ 118,980.00 Non-Voting Shares Sell 24/abr 1,400 33.06 R$ 46,284.00 Non-Voting Shares Sell 24/abr 6,300 33.07 R$ 208,341.00 Non-Voting Shares Sell 24/abr 3,300 33.08 R$ 109,164.00 Non-Voting Shares Sell 24/abr 2,700 33.09 R$ 89,343.00 Non-Voting Shares Sell 24/abr 300 33.10 R$ 9,930.00 Non-Voting Shares Sell 24/abr 400 33.11 R$ 13,244.00 Non-Voting Shares Total R$ 30,494,962.00 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,532,279,718 72.8395 36.4197 Non-Voting Shares 46,756,037 2.2226 1.1113 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In April 2013 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 14,826,048 0.7047 0.3523 Non-Voting Shares 19,504,123 0.9271 0.4635 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 14,826,048 0.7047 0.3523 Non-Voting Shares 19,504,123 0.9271 0.4635 Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In April 2013 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors (X) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 481,279 0.0228 0.0114 Non-Voting Shares 1,552,775 0.0738 0.0369 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 22/abr 1,100 32.14 R$ 35,354.00 Non-Voting Shares Total Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 481,279 0.0228 0.0114 Non-Voting Shares 1,551,675 0.0737 0.0368 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In April 2013 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 5,882 0.0002 0.0001 Non-Voting Shares 162,767 0.0077 0.0038 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 23/abr 350 32.27 R$ 11,294.50 Non-Voting Shares Total R$ 11,294.50 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 5,882 0.0002 0.0001 Non-Voting Shares 162,417 0.0077 0.0038 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In April 2013 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers ( ) Audit Committee (x) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 12,378 0.0005 0.0002 Non-Voting Shares 18,332 0.0008 0.0004 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 12,378 0.0005 0.0002 Non-Voting Shares 18,332 0.0008 0.0004 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 10, 2013 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
